Citation Nr: 0029937	
Decision Date: 11/15/00    Archive Date: 11/22/00

DOCKET NO.  99-08 646A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Evaluation of a laceration of the left arm, currently 
rated as noncompensably disabling.

2.  Entitlement to an increased rating for bilateral hearing 
loss disability, currently evaluated as 20 percent disabling.

3.  Entitlement to service connection for hepatitis C.

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for low back strain.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty from May 1952 to May 
1972.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 1999 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO). 

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (1999).  This 
regulation provides that to accord justice in an exceptional 
case where the schedular standards are found to be 
inadequate, the field station is authorized to refer the 
case to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for 
such an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked inference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The U. S. 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veteran's Appeals prior to March 1, 1999) 
(hereinafter Court) has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance, however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has 
further held that the Board must address referral under 38 
C.F.R. § 3.321(b)(1) only where circumstances are presented 
which the Director of VA's Compensation and Pension Service 
might consider exceptional or unusual.  Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  Having reviewed the record with 
these mandates in mind, the Board finds no basis for further 
action on this question.  VAOPGCPREC. 6-96 (1996).


FINDINGS OF FACT

1.  The left arm laceration is painful.

2.  Bilateral hearing loss disability is manifested by an 
average pure tone threshold of 63 decibels on the right and 
59 decibels on the left.  Discrimination ability is 68 
percent correct on the right and 74 percent correct on the 
left.

3.  Competent evidence attributing post-service hepatitis C 
to inservice infectious hepatitis or service has not been 
presented.

4.  Service connection for low back strain was denied in an 
April 1991 rating decision.  The appellant did not appeal.

5.  The evidence submitted in support of the petition bears 
directly and substantially on the matter of whether there is 
current low back disability.

6.  Low back strain has not been diagnosed post-service.

7.  Competent evidence attributing L-5 radiculopathy to 
service has not been presented.


CONCLUSIONS OF LAW

1.  Left arm laceration is 10 percent disabling.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 1991); 38 C.F.R. Part 4, § 4.118, 
Diagnostic Code 7804 (1999).

2.  Bilateral hearing loss disability is no more than 20 
percent disabling.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. § 4.85; Diagnostic Code 6100 (1999).

3.  Hepatitis C was not incurred in or aggravated during the 
appellant's active service.  38 U.S.C.A. §§ 1110, 1131, 
5107(a) (West 1991).

4.  The April 1991 rating decision is final.  New and 
material evidence sufficient to reopen a claim for service 
connection for low back strain has been received.  
38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 38 C.F.R. §§ 3.156, 
20.200, 20.201, 20.302, 20.1103 (1999).

5.  Low back strain and L-5 radiculopathy were not incurred 
in or aggravated during the appellant's active service.  38 
U.S.C.A. §§ 1110, 1131, 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Evaluation of service connected disabilities:

This appeal stems from the appellant's disagreement with an 
April 1999 rating decision that granted service connection 
for a left arm laceration and assigned a noncompensable 
evaluation and that increased the evaluation for service 
connected bilateral hearing loss disability to 20 percent.  

The appellant has contended that the arm becomes painful when 
he uses it and that a compensable evaluation is warranted.  
The Board has not dismissed any of the issues and the law and 
regulations governing the evaluation of disabilities is the 
same regardless of how the issue has been phrased.  It also 
appears that the Court has not provided a substitute name for 
the issue.  In reaching the determinations, the Board has 
considered whether staged ratings should be assigned.  We 
conclude that the conditions addressed have not significantly 
changed and a uniform rating is appropriate.  Fenderson v. 
Brown, 12 Vet. App. 119 (1999).

The appellant contends that his bilateral hearing loss 
disability is more disabling than currently evaluated.

The RO has met its duty to assist the appellant in the 
development of his claim under 38 U.S.C.A. § 5107 (West 
1991).  His service medical records were obtained.  Records 
were obtained from the VA Medical Center and a VA examination 
for hearing was conducted.  A videohearing was held before 
the Board and a transcript was associated with the claims 
folder.  During the hearing, the appellant indicated that he 
had a more recent hearing test at the VA Medical Center.  The 
file was held open for 60-days in order for the appellant to 
produce the results of this test.  He was advised of the 
evidence necessary to support his claim.  Therefore we find 
that any duties owed under 38 C.F.R. § 3.103 were met.  No 
additional evidence was forwarded to the Board.  

Disability evaluations are determined by the application of a 
schedule of rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (1999).  Separate diagnostic codes identify the 
various disabilities.  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (1999); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

When all the evidence is assembled, the determination must 
then be made as to whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The appellant testified in November 1999.  He testified that 
the laceration on his left arm was painful at times when he 
was using it.  It was a sudden pain.  The problem was 
exacerbated in the winter months.  If one were to touch the 
scar and press down on it that would hurt.  He believed his 
last hearing examination had shown that he had lost more 
hearing.  Unless he is wearing his hearing aid, although he 
can hear the sound of somebody talking, he cannot distinguish 
what he or she is saying.

Left arm laceration:

The appellant indicated right-handedness in service medical 
records.  He received a laceration to his left forearm in 
service in 1961 without nerve or artery involvement.  He had 
myoplasty.  In 1963 he received 22 ultrasound treatments for 
scar pain.  In January 1964 he complained of aching in the 
dorsal area of the left forearm.  There was hypesthesia over 
the scar.  He was having trouble with physical training and a 
temporary profile was issued.  At his retirement examination 
in January 1972 this scar was noted.

In February 1999, left medial arm pain of several months 
duration was noted with exertion.  The pain was relieved by 
rest.

The service connected left arm scar is currently rated on 
limitation of function of the part affected.  38 C.F.R. 
§ 4.118; Diagnostic Code 7805 (1999).  Superficial scars that 
are tender and painful on objective demonstration are 
assigned a 10 percent evaluation under 38 C.F.R. § 4.118; 
Diagnostic Code 7804.  Superficial scars that are poorly 
nourished with repeated ulceration are assigned a 10 percent 
evaluation.  38 C.F.R. § 4.118; Diagnostic Code 7803 (1999).  
This scar is not associated with a burn or skin disease, 
therefore no other Diagnostic Codes are applicable.

The normal range of motion of the elbow is from 0 degrees of 
extension to 145 degrees of flexion.  Full forearm pronation 
is from 0 to 80 degrees and full forearm supination is from 0 
to 85 degrees.  38 C.F.R. § 4.71, Plate I.  Limitation of 
flexion in either the major or minor forearm to 110 degrees 
is noncompensable.  Limitation of flexion of either the major 
or minor forearm to 100 degrees warrants a 10 percent 
evaluation; limitation of flexion of either forearm to 90 
degrees warrants a 20 percent evaluation; limitation of 
flexion of the minor forearm to 70 degrees warrants a 20 
percent evaluation; limitation of flexion of the minor 
forearm to 55 degrees warrants a 30 percent evaluation; and 
limitation of flexion of the minor forearm to 45 degrees 
warrants a 40 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5206 (1999).

Limitation of extension of either the major or minor forearm 
to 45 degrees warrants a 10 percent evaluation; limitation of 
extension of either the major or minor forearm to 60 degrees 
warrants a 10 percent evaluation; limitation of extension of 
either forearm to 75 degrees warrants a 20 percent 
evaluation; limitation of extension of the minor forearm to 
90 degrees warrants a 20 percent evaluation; limitation of 
extension of the minor forearm to 100 degrees warrants a 30 
percent evaluation; and limitation of extension of the minor 
forearm to 110 degrees warrants a 40 percent evaluation.  38 
C.F.R. § 4.71a, Diagnostic Code 5207 (1999).


The appellant has submitted competent lay evidence that his 
arm is painful when he uses it.  Lay testimony is competent 
when it regards the observable features or symptoms of injury 
or illness.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  
The appellant is competent to report pain with use.  
Furthermore, the service medical records support his 
testimony, and pain with use was attributed to the left arm 
scar in service.  We find the appellant's testimony competent 
and credible in this regard.  No competent and credible 
evidence has been developed that refutes his testimony, 
therefore the evidence supports the claim.  

A higher evaluation is not warranted.  Competent evidence of 
limitation of flexion or extension in the left has not been 
presented.  The appellant has not contended that the scar 
limits the range of motion in his forearm, only that use 
causes pain.  Competent evidence of any limitation of motion 
due to the scar has not been presented.  The Board has 
considered the other Diagnostic Codes relating to scars, but 
a higher evaluation is not available under these codes.  The 
preponderance of the evidence is against a higher evaluation 
and there is no doubt to be resolved.  38 U.S.C.A. § 5107(b), 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Bilateral hearing loss disability:

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiological tests 
in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per 
second.  To evaluate the degree of disability from bilateral 
service-connected defective hearing, the revised rating 
schedule establishes eleven auditory acuity levels designated 
from level I for essentially normal acuity through level XI 
for profound deafness.  38 C.F.R. §§ 4.85 and Part 4, 
Diagnostic Code 6100 (1999).

The Board notes that the regulations governing hearing loss 
disabilities were amended in June 1999.  When a regulation 
changes after a claim has been filed but before the appeal 
process has been completed, the version most favorable to the 
claimant will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).  See 38 U.S.C.A. § 5110.  Although the Diagnostic 
Code provisions have changed, the general method for 
evaluating hearing loss disability have not except for the 
provisions of 38 C.F.R. § 4.86 (1999).  The Board has 
reviewed those criteria and determined that this appellant 
does not meet them.  In sum, in this case, the regulatory 
change has no effect on the outcome of the case.

A VA audiologic examination was conducted in March 1999.  The 
appellant reported continued difficulty understanding speech.  

Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
X
60
60
65
65
LEFT
X
55
60
60
60

Speech audiometry revealed speech recognition ability of 68 
percent in the right ear and 74 percent in the left ear.  
Slightly poorer hearing was noted in the left ear than on a 
previous examination.  The evidence now showed bilateral mild 
to moderately severe sensorineural hearing loss.

The Court has noted that the assignment of disability ratings 
for hearing impairment are derived at by a mechanical 
application of the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  In this case, the 
numeric designations produce a 20 percent disability 
evaluation.  38 C.F.R. Part 4, Diagnostic Code 6100 (1999).  
The Board concludes that the objective evidence is more 
probative than the appellant's subjective statements.  The 
preponderance of the evidence is against the claim, and an 
increased evaluation is not warranted.  The appellant's 
testimony does not serve a basis for the award of an 
increased evaluation.  38 U.S.C.A. § 5107, Lendenmann, 3 Vet. 
App. at 349.


Service connection for hepatitis C:

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1999).

Service connection generally requires medical evidence of a 
current disability; evidence of incurrence or aggravation of 
a disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, a nexus, or 
link, between the inservice disease or injury and the current 
disability as provided by competent medical evidence.  Cohen 
v. Brown, 10 Vet. App. 128, 137 (1997); Caluza v. Brown, 7 
Vet. App. 498 (1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 
1996) (table); see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303 (1998); Layno v. Brown, 6 Vet. App. 465 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
postservice symptomatology.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 495 (1997); McCormick v. Gober, 14 
Vet. App. 39 (2000).  Establishing direct service connection 
for a disability that was not clearly present in service 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  
Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992). 

Moreover, establishing service connection for a particular 
disability requires more than an allegation that the 
particular disability had its onset in service.  It requires 
evidence relevant to the requirements for service connection 
cited above.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992); 
see also Murphy, 1 Vet. App. at 81.  The kind of evidence 
needed to prove a claim depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.

When all the evidence is assembled, the determination must 
then be made as to whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Service medical records document that in March 1969 the 
appellant was evacuated to the hospital in Japan for 
treatment of infectious hepatitis.  He had noted symptoms of 
malaise, anorexia and weakness in February, and in March his 
urine became dark and his sclera icteric.  He had been 
stationed in Central Highlands and frequently ate on the 
economy.  His case was very mild and he recovered 
uneventfully.  His discharge diagnosis was infectious 
hepatitis with a positive line of duty determination.  
Subsequent service examinations including his retirement 
examination in January 1972 failed to indicate any residual 
disability associated with this infection.

VA Medical Center records in February 1998 documented 
asymptomatic hepatitis C.  Hepatitis C was noted in February 
1999 records with a liver panel pending.

In testimony before the Board, the appellant cited the 
inservice diagnosis of hepatitis.  Ever since he had 
hepatitis in service his skin broke open for no reason at 
all.

Competent evidence of current disability has been presented.  
The VA Medical Center records document a current diagnosis of 
hepatitis C.  However, hepatitis C was not diagnosed in 
service.  Furthermore, no competent examiner has linked post-
service hepatitis C to service or to the infectious hepatitis 
that was diagnosed in service. 

The preponderance of the evidence is against the claim for 
service connection for infectious hepatitis in the absence 
of a current disability of infectious hepatitis.  Infectious 
hepatitis was diagnosed in service.  However, a service-
connection claim generally must be accompanied by evidence 
that establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Absent proof of a present disability there can be 
no valid claim.  A medical examination or other medical 
evidence that shows that the veteran currently suffers from 
a claimed disability, in this case infectious hepatitis, is 
a fundamental prerequisite for establishing service 
connection.

The Board has considered the appellant's testimony.  Lay 
testimony is competent only when it regards features or 
symptoms of injury or illness, but may not be relied upon for 
establishing a medical diagnosis, be that a current diagnosis 
or one linking a current disability to service.  Layno, 6 
Vet. App. at 469-70.  His testimony that he had hepatitis in 
service was entirely supported by the service medical 
records.  The appellant lacks the medical training and 
expertise to link post-service hepatitis C to inservice 
infectious hepatitis or any incident in service.  No 
competent examiner has stated that the two are the same.  The 
medical evidence is competent and probative and outweighs the 
appellant's assertions of a link to service, since his 
assertions of a nexus to service are not competent.

The Secretary shall assist a claimant in developing all facts 
pertinent to a claim for benefits under 38 U.S.C.A. § 5107(a) 
revised (McCain amendment).  All duties owed the appellant 
have been fulfilled in this appeal.  A hospital report 
adequate for rating purposes may be accepted for rating a 
claim without further examination.  38 C.F.R. § 3.326 (1999).  
The Board finds that the VA Medical Center records are 
adequate in this case because they contain a diagnosis of 
hepatitis C.  The previously developed records fulfill VA's 
obligations.  VA fulfilled its obligation under section 
5103(a) in the Statement of the Case issued in May 1999.  Any 
duties to suggest evidence owed under 38 C.F.R. § 3.103 were 
met at the time of the hearing conducted before the RO in May 
1998.  In this respect, the Board is satisfied that the 
obligation imposed by section 5107(a) has been satisfied.  
Furthermore, there is no indication from the appellant or his 
representative that there is outstanding evidence which would 
be relevant to this claim.

New and Material Evidence:

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected as prescribed.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.1103.  
Service connection for acute low back strain was denied in 
an April 1991 rating decision.  The appellant was advised of 
his appellate rights in April 1991 and did not appeal.  That 
decision is final.

However, the claim may be reopened upon submission of new 
and material evidence.  When faced with a petition to reopen 
a previously and finally disallowed claim, the Board must 
first determine whether the veteran has presented new and 
material evidence under 38 C.F.R. § 3.156 (a) (1999).  New 
and material evidence means evidence not previously 
submitted to the agency decisionmakers which bears directly 
and substantially upon the specific matter under 
consideration.  It is neither cumulative nor redundant and 
by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, VA shall reopen 
the claim and review the former disposition of the claim.  
Immediately upon reopening the claim may then proceed to 
evaluate the merits of the claim but only after ensuring that 
the duty to assist under 38 U.S.C.A. § 5107 (a) has been 
fulfilled.  Elkins v. West, 12 Vet. App. 209 (1999); Hodge v. 
West, 155 F. 3d 1356 (Fed. Cir. 1998); 38 U.S.C.A. § 5107(a) 
revised (McCain amendment).

The evidence associated with the claims folder at the time of 
the April 1991 rating decision consisted of the service 
medical records and his claim.  At the time of his enlistment 
in May 1952, no back abnormalities were identified.  In 
November 1953 he complained of a back injury after lifting a 
trash can.  Low back strain was diagnosed.  He was admitted 
to the hospital and at the time of his discharge from the 
hospital his condition had improved on conservative 
treatment.  On examination in September 1959, December 1965, 
August 1968, December 1968, and February 1971, his spine and 
musculoskeletal system were normal.  On his separation 
examination in January 1972, his spine and musculoskeletal 
system were normal.  He reported that he had or had had 
recurrent back pain.  No significant disease was found.  In a 
February 1972 note, he reported a back problem of 4-5 years 
duration.  He had low back pain into his left leg.  On 
examination there was tenderness over the lumbar muscles.  
There was no evidence of herniated nucleus pulpusis and 
lumbar strain was diagnosed.  

The appellant failed to report for a scheduled VA examination 
and the April 1991 rating decision was made on the basis of 
the service medical records.

The evidence associated with the claims folder in relation to 
his petition to reopen his claim consisted of VA Medical 
Center treatment records and the appellant's testimony before 
the Board in November 1999.  VA Medical Center records 
documented an admission in August 1994 with a diagnosis of L-
5 radiculopathy.  The appellant reported a six-week history 
of excruciating left leg pain that began with a long car 
ride.  He reported only occasional back pain in the past.  
Magnetic resonance imaging revealed a defect at the L4-5 
neural foramina on the left.  He underwent an L4-5 
hemilaminectomy and foraminotomy.  No disc herniation was 
seen although there was a concentric disc bulge at this 
level.  During his testimony, the appellant indicated that he 
had submitted the records of his back surgery in support of 
his petition to reopen his claim.  He still was receiving 
treatment for back pain and wore a back brace.  He cannot 
drive, sit or stand for long periods.  His back problem began 
in the military.  His back started to hurt during marches 
with heavy packs.  Chronic low back pain was noted in 
February 1999.

In determining whether the appellant has submitted new and 
material evidence, the Board must consider the basis of the 
previous denial.  The Board also believes that the reasons 
for the prior denials must be considered.  At the time 
service connection for low back strain was denied in April 
1991, the facts showed inservice diagnoses of low back 
strain, but no current back disability since the appellant 
did not report for VA examination, and the examination of the 
musculoskeletal system were normal in December 1968, February 
1971, and January 1972.  The RO found that lumbar strain was 
not chronic in service, but was acute and resolved without 
residual disability.

The evidence submitted in support of his petition to reopen 
his claim cures an evidentiary defect that existed at the 
time of the April 1991 decision- competent evidence of 
current low back disability has been presented.  This 
evidence is not cumulative and bears directly and 
substantially upon the specific matter under consideration.  
Accordingly, it is new and material evidence and the petition 
to reopen the claim for service connection for low back 
strain is granted.

The Board next proceeds to a determination of service 
connection.  Competent evidence of an inservice back injury 
is of record.  Low back strain was identified in service and 
diagnosed in 1953 and in 1972.  Evidence of current low back 
disability has also been presented.  Medical evidence has 
been submitted that documents L-5 radiculopathy.  (The Board 
notes that the diagnosis of chronic low back pain was 
insufficient to establish a current disease or injury.  Pain 
alone, without a diagnosed condition, does not constitute a 
disability for which service connection can be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999)). 

However, competent evidence that attributes L-5 radiculopathy 
to service or inservice low back strain has not been 
presented.  Furthermore, there is an extensive span of time 
between separation from service and the onset of 
radiculopathy without any evidence other than the appellant's 
assertion of occasional back pain during that time.  In fact, 
when seen in February 1972, it was specifically determined 
that there was no evidence of herniated nucleus pulposus.

The Board has considered the appellant's testimony that he 
had the onset of back pain in service.  Lay testimony is 
competent only when it regards the observable features or 
symptoms of injury or illness, but may not be relied upon for 
establishing a medical diagnosis, be that a current diagnosis 
or one linking a current disability to service.  Layno v. 
Brown, 6 Vet. App. 465, 469-70 (1994).  In other words, the 
appellant was competent to note a back injury and the onset 
of low back pain.  He lacks the medical training and 
expertise to attribute post-service herniated nucleus 
pulposus to service, including the inservice strain or 
injury.  In the absence of this nexus, the preponderance of 
the evidence is against the claim.

The Board has considered whether the nexus could be 
established under 38 C.F.R. § 3.303(b), by evidence 
demonstrating (i) the existence of a chronic disease in 
service or during an applicable presumption period, and (ii) 
present manifestations of the same chronic disease.  See 38 
U.S.C. § 1112(a)(1); Savage v. Gober, 10 Vet. App. 488, 495 
(1997); 38 C.F.R. §§ 3.303(b), 3.307, 3.309 (1999).  In 
addition, either or both of the second and third Caluza 
elements can be satisfied, under § 3.303(b), by the 
submission of: (a) evidence that a condition was "noted" 
during service or during an applicable presumption period; 
(b) evidence showing postservice continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the postservice symptomatology.  See Savage, 10 Vet. App. at 
495-97.  McCormick v. Gober, 14 Vet. App. 39 (2000).

Low back strain was not chronic in service.  There were only 
two diagnoses during the appellant's entire career.  
Furthermore, there is no competent evidence of present 
manifestations of the same condition.  The Board has 
considered whether the Caluza requirement of a nexus to 
service was satisfied by postservice continuity of 
symptomatology and a nexus between the present disability and 
the postservice symptomatology.  Evidence of continuity of 
symptomatology has not been presented.  At the time of his 
admission for treatment of L-5 radiculopathy he indicated he 
had only occasional back pain.  Even if the Board accepts the 
appellant's testimony as sufficient regarding the continuity 
of symptomatology, competent evidence that links L-5 
radiculopathy to that symptomatology has not been presented.  
The radiculopathy was said to be of sudden onset.  In the 
instant case, medical evidence is necessary to link the two 
since the cause of low back pain is not readily observable, 
and no such opinion has been rendered.  The Board also notes 
that there is an over 20-year break between service and the 
first medical record that documents treatment for a back 
condition.  This gap tends to support the conclusion that the 
inservice episodes were acute and resolved.  The 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.

The Board has considered with regard to this claim whether 
all duties owed under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.103 were met and find that they were.  VA fulfilled its 
obligation under section 5103(a) in the Statement of the Case 
issue in May 1999 and the duty to suggest evidence was 
fulfilled at the time of his hearing before the Board.  The 
file was held open for 60 days in order for the appellant to 
submit additional evidence.  Robinette v. Brown, 8 Vet. App. 
69 (1995).  In view of the August 1984 VA hospital report, a 
VA examination has been added to the record.  38 C.F.R. 
§ 3.326 (1999).  Floyd D. Spence National Defense 
Authorization Act for FY 2001, Pub. L. No. 106-398 § 1611 
(2000) (to be codified at 38 U.S.C.A. § 5101 (a)).



ORDER

A 10 percent evaluation for left arm laceration is granted, 
subject to the controlling regulations applicable to the 
payment of monetary awards.  An increased rating for 
bilateral hearing loss disability is denied.  Service 
connection for hepatitis C is denied.  The petition to reopen 
the claim for service connection for low back strain is 
granted.  Service connection for low back strain and L-5 
radiculopathy is denied.



		
	H. N. SCHWARTZ
	Veterans Law Judge
	Board of Veterans' Appeals


 


